Citation Nr: 0835176	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  99-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 30, 1997 to July 
15,1997.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in April 2008, 
which vacated and remanded a December 2006 Board decision.  
The issue initially arose from a December 1998 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The appellant testified during a video conference hearing 
before the undersigned in September 1999.  A transcript of 
that hearing is of record.

The Board previously remanded this case back to the RO for 
additional development in February 2000, June 2003, and 
February 2005.

The Board notes that a letter dated in July 2008 from the 
appellant's representative included a waiver of initial RO 
consideration of evidence the appellant was introducing.  
However, there were no attachments added to this letter.  In 
August 2008, the representative informed the Board in writing 
that the appellant might have additional evidence to submit 
and requested the case be held in abeyance for 60 days.  
Though the Board held the case in abeyance for 60 days, the 
appellant did not submit additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicated that the Board 
provided inadequate reasons or bases for its denial of 
service connection for pes planus because of its reliance on 
the opinion of the November 2003 VA examiner and because it 
lacked independent medical evidence that the appellant's pes 
planus pre-existed military service.

Service treatment records include a pre-enlistment physical 
examination that was negative for any foot pathology.  A 
clinical note reflected that three weeks into basic training 
the appellant was found to have pain in her feet.  Upon 
examination it was determined that she had plantar fasciitis 
secondary to bilateral pes planus, and she was separated from 
service.  A physical profile form indicated that the 
bilateral arch pain existed prior to service.  The appellant 
contends that the pes planus and other foot problems began in 
service; or, in the alternative, if the foot problems existed 
prior to service, they were aggravated in service, requiring 
her separation therefrom.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, 
VA must show, by clear and unmistakable evidence, that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently-- is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

In the Board's June 2003 remand, it requested that the 
appellant be given a VA examination by a podiatrist to 
indicate whether it was "at least as likely as not that any 
current bilateral pes planus pre-existed service or is 
related to any incident which occurred during the appellant's 
period of military service.  If the disorder pre-existed 
service, the examiner should indicate whether the bilateral 
pes planus was aggravated during the appellant's period of 
service."

The subsequent November 2003 VA examination was performed by 
a nurse practitioner rather than a podiatrist.  In its remand 
of February 2005, the Board commented that it agreed with the 
appellant's representative who had argued that the 
examination results did not respond to the question the Board 
asked the examiner.  Rather, the examiner diagnosed plantar 
fasciitis and heel spurs bilaterally secondary to pes planus 
and opined that they were not as least as likely as not 
caused or aggravated by service.  According to the Board's 
remand of February 2005, the nurse practitioner then provided 
an explanation of her opinion that was even more confusing 
than this diagnosis.  The Board then ordered another VA 
examination; however, the appellant did not report to the 
scheduled examination and did not provide good cause for her 
failure to appear.  See 38 C.F.R. § 3.655 (2007).

However, in its decision of December 2006, the Board found 
the November 2003 VA examination was probative and further 
found that the appellant's pes planus was not aggravated by 
service.  (Also, in the December 2006 decision, as noted by 
the Court, the Board relied on 38 C.F.R. § 3.303(c) (2007), 
rather than independent medical evidence, such as an adequate 
VA examination, to find that the appellant's pes planus pre-
existed her entry into active duty.)

Therefore, considering the Court Order and Joint Motion, the 
Board will remand this matter for the RO to schedule another 
VA examination and medical opinion by a VA podiatrist to 
determine whether the appellant's flatfeet pre-existed entry 
into active duty and, if so, whether this condition was 
aggravated during service; or whether the appellant's 
flatfeet are due to some illness or injury while in service; 
or whether the appellant's flatfeet are related to some other 
non-service connected cause.  

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice pursuant to 
Dingess/Hartman.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the appellant 
VCAA notice, under 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate her 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The appellant should be afforded a VA 
orthopaedic examination to determine the 
nature and etiology of her bilateral pes 
planus.  The claims file must be made 
available to and reviewed by an 
orthropaedist in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  If 
an orthropaedist is not on staff, the a VA 
fee-basis examination by an orthropaedist 
is to be ordered.  All indicated tests and 
studies are to be performed, and a 
comprehensive pre-service recreational, 
educational, occupational and medical 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  After 
examining the appellant and reviewing the 
medical evidence in the appellant's entire 
claims folder, the examiner should furnish 
an opinion as to whether it is at least as 
likely as not that any current bilateral 
pes planus pre-existed service or is 
related to any incident which occurred 
during the appellant's period of military 
service.  If the disorder pre-existed 
service, the examiner should indicate 
whether the bilateral pes planus was 
aggravated during the appellant's period 
of service.  As part of the opinion, the 
examiner is to provide a complete 
explanation as to the basis for the 
opinion.  

3.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




